.ON REHEARING •
F’ER CURIAM.
In his petition for rehearing, John B. McLeod claims that the portion of our opinion which requires him to post a surety bond, upon remand, has become moot as a result of partial summary decrees entered by the chancellor in the cause.
Copies of the decrees are not before the court in this case, and we therefore make no determination as to whether this portion of the opinion has become moot. The chancellor, upon remand, may make a proper determination of whether this requirement has become moot.
*19Except as modified herein, we adhere to our prior opinion and the petition for .rehearing be and the same is hereby denied.
It is so ordered.